DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 02/23/2021. Claims 1-20 are currently pending and examined below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently presented. In addition, one of ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closest prior art found to date are the following: 
Kim (US 2014/0129314 A1) discloses a portal configured to receive a user input identifying a loyalty currency source and a preference for redeeming loyalty currency from the loyalty currency source. The portal is configured to determine that the user is eligible for an offer that satisfies the preferences. However Kim fails to explicitly disclose or render obvious a transaction terminal transmitting a first communication comprising user identification without the first communication being transmitted through a processing system using an existing communication protocol of the processing system, wherein the transaction terminal is coupled to the processing system, and wherein the first communication is configured to not update or extend the existing communication protocol. 
Singh et al. (US 2012/0191525) discloses a web browser of a user communicating a user-provided password to a portal directly without going through a transaction terminal. 
Bies et al. (US 2008/0103968 A1) discloses a system and method for redeeming rewards at a merchant’s point of sale. The reward redemption takes place in real time and can be accomplished without the active participation of the merchant. 
Reodica (US 2011/0295675 A1) discloses methods and system for sending an update to a customer’s loyalty program account through a credit card authorization response message as well as sending the update by SMS, MMS, or other electronic messages to the customer’s mobile phone or device. 
Visa, “Visa How-To’s for Restaurant Owners and Managers Tools and Best Practices for More Efficient Handling of Visa Card Transactions”, available on December 15, 2008, retrieved from https://usa.visa.com/dam/VCOM/download/merchants/rest_own_mgr.pdf, discloses the concept of “split tender” and notifying users of their prepaid card balances. 
The claims are patent-eligible under 35 U.S.C. § 101 because the limitations, when viewed as an ordered combination, apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Additionally, the claimed invention provides improvements to the functioning of the computer and/or improvements to the technical field by improving performances of some of the individual computer systems and/or improve functionalities of the individual computer systems (see at least ¶ 4 of Applicant’s specification). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681